Exhibit 10.11

 

GUARANTY OF LEASE

 

FOR VALUE RECEIVED, and in consideration for, and as an inducement to Investment
Properties, Ltd., a Texas limited partnership, to enter into a lease (the
“Lease”), as “Landlord”, with ISI Detention Contracting Group, Inc., a Delaware
corporation, as “Tenant”, the undersigned unconditionally guarantees to Landlord
the full and timely payment and performance of all of Tenant’s covenants,
conditions, and agreements in the Lease. In addition, the undersigned expressly
agrees that the validity of this Guaranty of Lease and the obligations of the
undersigned shall not be terminated, affected, or impaired by reason of (i) any
forbearance, settlement or compromise between Landlord and Tenant, (ii) the
invalidity of the Lease for any reason whatsoever, or (iii) the release of
Tenant from any of Tenant’s obligations under the Lease by operation of law or
otherwise, including, without limitation, the rejection or assignment of the
Lease in connection with any bankruptcy proceeding.

 

The undersigned further covenants and agrees as follows: This Guaranty of Lease
shall remain in full force and effect as to any renewal, modification or
extension of the Lease, whether or not known to, or approved by, the
undersigned. No subletting of the Demised Premises or assignment or other
transfer of the Lease (or any interest therein) shall operate to extinguish or
reduce the liability of the undersigned. In the event of any termination of the
Lease by Landlord, the undersigned’s liability shall not be terminated, but the
undersigned shall be and remain liable for all damages, costs, expenses and
other claims which may arise under the Lease. If the undersigned shall, directly
or indirectly, loan money to the Tenant, the repayment of such money shall be
subordinate in all respects to Tenant’s payment of the amounts then and
thereafter due under the Lease.

 

Wherever reference is made to the liability of Tenant in the Lease, such
reference shall he deemed to include the liability of the undersigned, jointly
and severally, with Tenant. The liability of the undersigned for the obligations
of the Lease shall be primary. In any cause of action that accrues to Landlord
under the Lease, Landlord may, at Landlord’s option, proceed against the
undersigned and/or Tenant, jointly and severally, or proceed against the
undersigned without having demanded performance of, commenced any action
against, or obtained any judgment against Tenant. The undersigned hereby waives
any obligation on the part of Landlord to enforce the terms of the Lease against
Tenant as a condition to Landlord’s right to proceed against the undersigned.
The undersigned hereby expressly waives: (i) notice of acceptance of this
Guaranty of Lease, and of presentment, demand and protest; (ii) notice of any
default hereunder or under the Lease, and notice of any indulgence afforded
Tenant; (iii) demand for observance or performance of, or enforcement of, any
terms or provisions of this Guaranty of Lease or the Lease; and (iv) all other
notices and demands otherwise required by law which the undersigned may lawfully
waive. The undersigned agrees that in the event this Guaranty of Lease is
enforced by suit or otherwise, the undersigned will reimburse the Landlord, upon
demand, for all expenses incurred in connection therewith, including, without
limitation, reasonable attorney’s fees.

 

The undersigned hereby waives, to the maximum extent permitted by law, all
defenses available to a surety, whether the waiver is specified herein or not.

 

It is further agreed that all of the terms and provisions hereof shall inure to
the benefit of the successors, personal representatives and assigns of the
Landlord, and shall be binding upon the heirs, executors, personal
representatives, successors and assigns of the undersigned.

 

In the event that more than one person or entity executes this Guaranty of
Lease, the liability of such signatories shall be joint and several.

 

This Guaranty of Lease shall be governed by the laws of the State of Texas, and
shall be performed in all respects in Bexar County, Texas.

 

--------------------------------------------------------------------------------


 

EXECUTED as of the 6th day of February, 2008.

 

 

Argyle Security Inc.

 

 

 

 

 

 

 

 

By:

/s/ Don Neville

 

 

--------------------------------------------------------------------------------